ACCEPTED
                                                                              14-14-00947CV
                                                               FOURTEENTH COURT OF APPEALS
                                                                           HOUSTON, TEXAS
                                                                        1/29/2015 2:00:35 PM
                                                                         CHRISTOPHER PRINE
                                                                                      CLERK

 
 
 
                                                              FILED IN
                                                       14th COURT OF APPEALS
                            14-14-00947-CV                HOUSTON, TEXAS
                                                       1/29/2015 2:00:35 PM
                                                       CHRISTOPHER A. PRINE
                                                                Clerk
             IN THE FOURTEENTH COURT OF APPEALS,

                       HARRIS COUNTY TEXAS




                  MARIANN BACHARACH, Appellant

                                  V.

                         JOHN DOE, Appellee

    Appeal from County Court at Law Number Two, Harris County, Texas


                        MOTION TO CONTEST

                             INDIGENCY



                               Eric Dick

                        Texas Bar No. 24064316

                              4325 Tulsa

                         Houston, Texas 77092

                           Tel. (832)207-2007

                           Fax (713)893-6931

                                                                          1 
 
TO THE HONORABLE FOURTEENTH COURT OF APPEALS:

      NOW COMES JOHN DOE, hereinafter Plaintiff, and files this Motion to

Contest Indigency Affidavit by Defendant and in support hereof, shows the court the

following:

                                           I.

      Defendant does not qualify for Indigency status and Plaintiff request that a

hearing be held to ascertain Defendant’s status. Defendant’s Indigency Affidavit is

untimely and in violation of Texas Rules of Appellate Procedure (TRAP) 20.1(C)1.

An appellate must file an Affidavit of Indigence in the trial court with or before the

Notice of Appeal. Defendant filed her Notice of Appeal on November 10, 2014, and

did not file her Indigent Affidavit until December 16, 2014. The Defendant is a

professional litigant and has previously represented herself in other cases for the past

decades. Defendant has not been completely candid with the Court with numerous

income at her disposal.

                                          II.

          1. Defendant, Mariann Bacharach, has an internet store called Magic

             Number Market with thousands of dollars in merchandise.

          2. She has sold thousands of dollars in merchandise, according to her

             pleadings in Hidalgo County, this year alone and has failed to include

             that in her affidavit and has failed to declare said income to the Texas


                                                                                      2 
 
       Department of Health and Human Services.

    3. She accepts money through PAYPAL, in her name or other associates,

       and all major credit cards including Visa, MasterCard, American

       Express, and Discover.

    4. She has stock accounts.

    5. Additionally, Defendant has a website www.Lexinevi.com where she

       creates and sells websites starting at $39.00 to $790.00.

    6. She has a hate site named www.Thuglaw.com and sells ads on said site.

    7. She has a gofundme.com fund, where she has access to different funds.

    8. Defendant also has EBay stores where she collects money for different

       goods sold.

    9. Defendant also has purchased gift cards in which she uses to store her

       income. She has received money through Western Union via

       MoneyGram and has had numerous cash payments made to her directly.

    10. She is also an owner and driver of a Mercedes Benz vehicle.

    11. She pays for different Post Office Boxes and different websites.

    12. She has numerous cellular phone accounts with the newest iPhone and

       Apple computers.

    13. She has had money to hire two different law firms. She has hired Diana

       E. Sims (Bar No. 24013517) on a criminal case and has hired Trent


                                                                             3 
 
       Gaither (Bar No. 07572550) to represent her in a civil case. She has

       paid thousands of dollars to both attorneys within the past twelve

       months.

    14. She has the financial means to travel 350 miles to South Texas by either

       plane or car. She has also had the ability to pay for room and board

       while there.

    15. She has the ability to ask for money and loans from at least one lawyer

       in Houston, Texas, who appears to have funded some of her case.

    16. Additionally, she has a benefactor in the State of Utah who has provided

       her with thousands of dollars in living expenses.



                                 Respectfully submitted,
                                 By: /s/Eric B. Dick
                                 Eric Dick
                                 Texas Bar No. 24064316
                                 4325 Tulsa
                                 Houston, Texas 77092
                                 Tel. (832)207-2007
                                 Fax (713)893-6931
                                 ebdick@gmail.com




                                                                              4 
 
                        CERTIFICATE OF SERVICE

      I certify that on January 29, 2015, a true and correct copy of Response to

Motion to Contest Indigency was served to each person listed below by the method

indicated.


                                    /s/Eric B. Dick
                                    Eric Dick




Mariann Bacharach
PO Box 8217
Houston, TX 77288

CRMM No.: 7012 3460 0002 6429 2558




                                                                               5